Citation Nr: 1719622	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  15-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran served on active duty from February 1953 to March 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2014 rating decision in which the RO continued a 10 percent disability rating for right knee degenerative joint disease.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary regarding the Veteran's increased rating claim for his right knee disability.

Since the last supplemental statement of the case (SSOC) in May 2016, the Veteran has submitted additional, pertinent lay evidence.  The last VA examination was in May 2016, but was incomplete as it did not describe both active and passive motion and weight-bearing and nonweight bearing.  As such, new VA examinations are necessary to further clarify the clinical findings.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Furthermore, with the October 2016 lay statement of K.W., the Veteran has essentially claimed that he has knee instability and weakness, causing an inability to stand.  The VA examiner should determine whether such reported symptoms are related to the service-connected right knee disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain all unassociated VA treatment records. 

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right knee disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also clarify whether the Veteran's reports of instability and falling are attributable to the service-connected right knee disability or to any other service-connected or nonservice-connected disorder.

In addition, the examiner should provide information concerning the functional impact of the Veteran service-connected right knee disability.  

The examiner should provide a complete rationale for any opinions provided.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


